DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunnicutt (US 2010/0301135).
Regarding claim 18, Hunnicutt discloses a nozzle comprising:
a deflector (22) having an upstream surface (24) contoured to deliver fluid radially outwardly therefrom to a coverage area (Figure 4, The surface 24 is contoured with vanes);
a flow restrictable inlet (134) defining a first set of flow passages (149) therethrough;
a radius adjustment valve (130) downstream of the flow restrictable inlet (134) and upstream of the deflector (22) (Figure 2), the radius adjustment valve (130) being adjustable to increase or decrease flow through the valve (Paragraph 121, lines 8-22)
a first body (64) and a second body (62) downstream of the radius adjustment valve (130) (Figure 2) and upstream of the deflector (22) (Figure 2), the first body (64) and the second body (62) together defining an annular exit orifice (See Examiner’s Annotated Figure 1), the second body (62) defining a second set of flow passages (168) therethrough (Figures 11 and 12), the second set of flow passages (168) defining sweeping flow paths through the second body (Figure 12, The flow passages sweep inwardly); 

wherein the first body (64) defines a smoothly curved outer wall (Examiner’s Annotated Figure 8) with an uninterrupted sweeping surface (Examiner’s Annotated Figure 8, The curved outer wall is defined by an uninterrupted sweeping surface);
wherein a terminal portion of the second body (62) defines a smoothly curved inner wall with a sweeping surface uninterrupted by an annular edge or an annular crease, the smoothly curved inner wall being spaced from the smoothly curved outer wall (Examiners Annotated Figure 12, The wall defining the flow passages, ending at cylindrical wall 98 is a curved wall; This portion of the wall includes a sweeping surface, highlighted as “inner wall;” Figure 2 depicts the spacing between the identified walls); and
wherein the smoothly curved outer wall and smoothly curved inner wall define an exit flow passage at the annular exit orifice (Figure 2 and Paragraph 60);
wherein the first body (64) and second body (62) are permanently fixed against rotation relative to one another (Paragraph 76, In an uppermost position, the first body is permanently fixed against rotation relative to the second body, as fluid is distributed in a full circumference).

    PNG
    media_image1.png
    550
    684
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 8

    PNG
    media_image2.png
    692
    533
    media_image2.png
    Greyscale

Examiners Annotated Figure 12
Regarding claim 19, Hunnicutt discloses the nozzle of claim 18, wherein the first set of flow passages (149) are annularly arranged about the flow restrictable inlet (134) to collectively define an annular flow path through the flow restrictable inlet (Figure 6).
Regarding claim 20, Hunnicutt discloses the nozzle of claim 19, wherein the first body (64) defines an inner radius of the annular exit orifice (See Examiner’s Annotated Figure 1) and the second body (62) defining an outer radius of the annular exit orifice (See Examiner’s Annotated Figure 1)
Regarding claim 22, Hunnicutt discloses the nozzle of claim 18, wherein the radius adjustment valve (130) comprises a valve body (Figure 2) configured for movement toward and away from the flow restrictable inlet (134) (Paragraph 121, lines 8-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunnicutt (US 2010/0301135) in view of Porter (US 2009/0108099).
Regarding claim 1, Hunnicutt discloses a nozzle comprising:
a deflector (22) having an upstream surface (24) contoured to deliver fluid radially outwardly therefrom to a coverage area (Figure 4, The surface 24 is contoured with vanes);
a flow restrictable inlet (134) defining a first set of flow passages (149) and a bore (145) therethrough (Figure 16);

wherein the annular exit orifice (See Examiner’s Annotated Figure 1) directs fluid against the deflector (22) and defines a full circle coverage area (Paragraph 60, lines 6-15, The slot defines 360 degree coverage), the flow passages being circumferentially spaced from one another (Figure 4, The flow passages are spaced from one another by ribs 146).
However, Hunnicutt fails to disclose a nozzle wherein the flow restrictable inlet further comprises a solid annular body extending about the bore and extending from the bore to a perimeter, the solid annular body defining the first set of flow passages about the perimeter.
Porter discloses a device including a nozzle that features a solid annular body (Examiner’s Annotated Figure 2) extending about a bore (Examiner’s Annotated Figure 2), the solid annular body (Examiner’s Annotated Figure 2) defining a first set of flow passages (14, 16, 18) about the perimeter (Figure 3);
wherein the first set of flow passages (14, 16, 18) are annularly arranged about the perimeter of the nozzle to collectively define an annular flow path (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The openings collectively define an inlet)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hunnicutt with the disclosures of 
wherein the first set of flow passages (Porter, 14, 16, 18) are annularly arranged about the perimeter of the flow restrictable inlet (Hunnicutt, 134) to collectively define an annular flow path through the flow restrictable inlet (Hunnicutt, 134) (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The openings collectively define an inlet), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically supply of fluid to the device for discharge.

    PNG
    media_image3.png
    888
    591
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 1


    PNG
    media_image4.png
    332
    372
    media_image4.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 3, Hunnicutt in view of Porter discloses the nozzle of claim 1, wherein at least a portion of the first body (64) is nested within a recess of the second body (62) (Figure 2, The upstream body of the first body protrudes within the recessed portion of the second body).
Regarding claim 6, Hunnicutt in view of Porter discloses the nozzle of claim 1, wherein the first body (64) comprises an upstream portion (See Examiner’s Annotated Figure 1) defining a first outer radius (The width of the upstream portion) and a downstream portion (See Examiner’s Annotated Figure 1) defining a second outer radius (The width of the downstream portion), the second outer radius being greater than the first outer radius (See Examiner’s Annotated Figure 1, The downstream portion is wider than the upstream portion).
Regarding claim 12, Hunnicutt in view of Porter discloses the nozzle of claim 1, further comprising a shaft (34) supporting the deflector (22) (Figure 2), the shaft (34) passing through the flow restrictable inlet (134), the first body (64), and the second body (62) (Figure 2).
Regarding claim 13, Hunnicutt in view of Porter discloses the nozzle of claim 12, further comprising a spring (186) coupled to the shaft (34) (Figure 2) and biasing the shaft (34) against the first body (64), the shaft (34) urging the first body (64) against the second body (62) (Paragraph 59, lines 1-16).
Regarding  claim 14, Hunnicutt in view of Porter discloses the nozzle of claim 1, wherein the deflector (22) comprises a first set of teeth (37) and the first body (64) comprises a second set of teeth (66), the first (37) and second (66) sets of teeth configured to engage one another to rotate the first body (Paragraph 62, lines 1-9).
Regarding claim 15, Hunnicutt in view of Porter discloses the nozzle of claim 1, wherein the first body (64) and second body (62) are configured to direct fluid through the annular exit orifice (See Examiner’s Annotated Figure 1) to impact the deflector (22) 
Regarding claim 16, Hunnicutt in view of Porter discloses the nozzle of claim 15, further comprising a radius adjustment valve (130) downstream of the flow restrictable inlet (134) and upstream of the first body (64) and the second body (62), the radius adjustment valve configured (130) to reduce the throw radius of the deflector (22) below the predetermined maximum distance (Paragraph 121, lines 8-22).
Regarding claim 17, Hunnicutt in view of Porter discloses the nozzle of claim 16, wherein the radius adjustment valve (130) comprises a valve body (Figure 2) configured for movement toward and away from the flow restrictable inlet (134) (Paragraph 121, lines 8-18)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hunnicutt in view of Porter.
Regarding claim 8, Hunnicutt in view of Porter discloses the nozzle of claim 1.
However, Hunnicutt in view of Porter fails to disclose a nozzle wherein the first body further comprises a plurality of annularly arranged ribs about a central cylindrical hub defining a plurality of flow channels, fluid flowing to the annular exit orifice through the plurality of flow channels.
Hunnicutt discloses a nozzle wherein a single angularly arranged rib (114) is arranged about a central hub (100) defining a plurality of flow channels (The fluid is able to flow about each side of the highlighted rib), fluid flowing to the annular exit orifice (See Examiner’s Annotated Figure 1) through the plurality of flow channels (Paragraph 71, lines 3-10 and Paragraph 60, lines 6-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hunnicutt to feature a plurality of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hunnicutt in view of Porter, further in view of Hunnicutt’s Figure 32 embodiment.
Regarding claim 4, Hunnicutt in view of Porter discloses the nozzle of claim 1, wherein the second body (62) defines a second set of flow passages (168).
However, Hunnicutt fails to disclose a nozzle wherein each flow passage (168) is tapering in an upstream direction along at least a portion of the flow passage (168).
Hunnicutt’s Figure 32 embodiment puts forth a nozzle wherein a second set of flow passages (416) taper in an upstream direction along a portion of the flow passage (Figure 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hunnicutt in view of Porter with the disclosures of Hunnicutt’s Figure 32 embodiment providing flow passages flow passages (Hunnicutt’s Figure 32 embodiment, 416) that taper in an upstream direction along a portion of the flow passage (Hunnicutt, 168) (Figure 32), in order to provide for a desired flow pressure in the system.
Regarding claim 5, Hunnicutt in view of Porter, further in view of Hunnicutt’s Figure 32 embodiment discloses the nozzle of claim 4, wherein each flow passage (168) of the second set of flow passages (Figure 2) tapers along an upstream distal portion of each flow passage from the annular exit orifice (See Examiner’s Annotated Figure 1) (Figure 32, As modified, The tapering portion of each passage 416 is upstream from the annular exit orifice).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hunnicutt in view of Joy (US 598,873).
Regarding claim 21, Hunnicutt discloses the nozzle of claim 18.
However, Hunnicutt fails to disclose a nozzle wherein each flow passage (168) of the second set of flow passages is tapering in an upstream direction along at least a portion of the flow passage (168).
	Joy discloses a nozzle that includes a plurality of flow passages (D) that taper in an upstream direction along a portion of their flow passages (Figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hunnicutt with the disclosures of Joy, providing each of the flow passages (Hunnicutt, 168) to taper in an upstream direction, in order to provide for a flow with a desired pressure.
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
As to Applicant’s position that the openings are not circumferentially spaced, the ribs provide for circumferential spacing between the openings, as explained above.
As to Applicant’s position that one of ordinary skill in the art would not be motivated to combine Hunnicutt and Porter, Examiner highlights Porter as showing a mode of orifice alignment. Each of the devices are sprinklers with orifices. The technical distinctions upon which Applicant relies are not relevant to the issue of orifice alignment that Examiner relies on Porter to address.
As to Applicant’s position that Porter teaches away from use of its disclosed nozzle plate. Porter teaches away from use of the nozzle plate in the Porter device. Elements of the Porter device are not being addressed in the current rejection. Examiner highlights the known prior art disclosed by Porter.
As to Applicant’s position that the recommendations of Examiner have been implemented, pertaining to the second body, Examiner disagrees. Examiner recommended framing limitations to the terminal portion of the passage. Applicant framed limitations to the terminal portion of the body.
As to Applicant’s positon that the prior art does not address the amendments of claim 18, see above.
Applicant’s arguments regarding claim 29 are moot, in light of the indication of the claim’s allowability.
Allowable Subject Matter
Claim 29 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of “wherein the first body includes a third set of teeth projecting from a terminal upstream end and the second body includes a fourth set of teeth configured for engagement with the third set of teeth, the engagement of the third set of teeth with the fourth set of teeth enabling rotation of the first body with the second body; wherein rotation of the deflector causes rotation of the nozzle through engagement of the first, second, third, and fourth sets of teeth” are not anticipated or made obvious by the prior art of record, in Examiner’s opinion. The best known prior art, Hunnicutt (US 2010/0301135) depicts what was previously cited as a third tooth (114) and a fourth tooth (96). However, engagement of these teeth do not provide for rotation of the nozzle. Instead, engagement of these teeth provide for interlocking of the elements of the nozzle. The prior art fails to disclose the operational relationship of the third and fourth teeth. Therefore, the claim defines over known prior art, and is allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752
/ALEX M VALVIS/Primary Examiner, Art Unit 3752